          Case 3:17-cv-00185-SLH Document 55 Filed 01/21/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  PROFESSIONAL, INC.,                             )
                                                  )
                           Plaintiff,             )

            vs.
                                                  )
                                                  )      . ·1 Action
                                                       C1v1               a
                                                                 . No. 3:'l"'U-cv-185
                                                  )    Judge Stephanie L. Haines
  PROGRESSIVE CASUAL TY INSURANCE                 )
  COMPANY,                                        )
                                                  )
                          Defendant.              )


                                        ORDER OF COURT

       AND NOW, this 2!5 1 day of January, 2020, defendant having filed a motion for leave to

file a motion for summary judgment and supporting documents under seal and to waive the

requirement to file redacted copies [Doc. 54], IT IS HEREBY ORDERED that Plaintiff shall file

a response to Defendant's motion no later than January 24, 2020.




                                                          Stephanie L. Haines
                                                          United States District Judge


cc/ecf: All counsel of record




                                              1
